United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 98-1305                                  September Term, 2000
                                                                 

                                        Filed On: October 11, 2000
Radio-Television News Directors Association and
National Association of Broadcasters,
          Petitioners

             v.

Federal Communications Commission and United
States of America,
          Respondents
__________________________________________
United Church of Christ, Office of Communication, et
al.,      Intervenors
__________________________________________
Consolidated with 98-1334
                         


     BEFORE:   Edwards, Chief Judge and Rogers, Circuit Judge

                            O R D E R

     Upon consideration of petitioners' motion to recall mandate or for an order
pursuant to 47 U.S.C.  402(h) or a writ of mandamus to compel agency action (filed on
July 6, 2000), the supplement and responses thereto, petitioners' emergency motion
and supplement to the motion to recall mandate or for an order pursuant to 47 U.S.C. 
402(h) or a writ of mandamus to compel agency action, (filed on October 2, 2000), the
responses and reply thereto, it is

     ORDERED that the motion to recall the mandate be granted and the petition for
a writ of mandamus to the Federal Communications Commission be granted for the
reasons set forth in the opinion issued this date.  

     The Clerk is directed to reissue the mandate to the Commission forthwith. 

                            Per Curiam

FOR THE COURT:


Mark J. Langer, Clerk

Judge Wald was originally a member of the panel.